Citation Nr: 1427493	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1973 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously remanded in May 2012 and December 2013.

The Board notes that service connection for right lower extremity radiculopathy was granted in a January 2013 rating decision.  This award originated in connection with the underlying increased rating claim for the lumbar spine disability.  Since the Veteran did not appeal the rating or effective date assigned for this disability, there is no dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997 (Where service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review.).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative joint disease of the lumbar spine has been characterized by no more than limitation of thoracolumbar motion to 45 degrees and flare-ups; there is no ankylosis of the thoracolumbar spine or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 


VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A September 2006 pre-decisional letter provided the Veteran with notice of what information and evidence was needed to substantiate the increased rating claim, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. 

With regard to claims for increased disability ratings for service-connected conditions, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vazquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom.  Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106 -07.

During the pendency of this appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for increased rating claims, notice provided to a veteran under 38 U.S.C.A. § 5103(a) need not be "veteran specific," and that VA is not required to notify the veteran of the rating criteria applicable to the disability at issue or to inform him that he may submit evidence of the effect of his disability on daily life.  See Vazquez-Flores/Wilson, 580 F.3d at 1280-81.

The September 2006 and May 2008 letters informed the Veteran of how VA determines the degree of disability and provided examples of the types of medical and lay evidence he could submit or ask VA to obtain in support of his claims, in accordance with Vazquez-Flores I.  Although the May 2008 letter was not sent prior to initial adjudication of the claim, the Veteran had ample opportunity to submit additional information and evidence before his claim was subsequently readjudicated in a January 2010 statement of the case (SOC) and March 2010 and March 2014 supplemental SOCs (SSOCs).  Thus, the delay in timing was harmless.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. at 187. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  There has been substantial compliance with the directives of the May 2012 remand in undertaking additional development of the claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of VA examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate for adjudicating the issue on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria and Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

In determining the degree of limitation of motion, several regulatory provisions are for application: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  The effects of pain on use, functional loss, and incoordination have been taken into account in assessing the range of motion of the Veteran's service-connected low back disability.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On October 2006 VA examination, the Veteran reported that prolonged standing produced increased low back pain.  He had not received physical therapy for his disability but it was treated with nonsteroidal-type medications.  He complained a constant achy pain that increased when sitting greater than 1 hour.  There was morning stiffness and with sitting greater than 1 hour.  Aside from one episode of radiating pain into the right hip, he had no radiating pain, flare-ups, or bowel or bladder dysfunction.  He did not have assistive devices to walk but he did wear a Velcro-type brace that he wore at certain times.  He could walk 200 yards before having increased back pain and could drive for 1 hour before taking a break.  The Veteran reported having difficulty getting out of the bathtub.  His gait was normal and steady.  On examination, there was no swelling, redness, obvious deformities, palpable muscle spasms, paralumbar pain or muscular pain on palpation, but there was tenderness on palpation of L1-L5.  Forward flexion was from 0 to 45 degrees, which was limited by pain.  Extension was from 0 to 20 degrees, which was limited by pain.  Bilateral lateral flexion and rotation were from 0 to 20 degrees, which were limited by pain.  There was no weakness, decreased endurance, easy fatigability, or change in range of motion with repetitive range of motion.

On May 2012 VA examination, the Veteran rated his back pain as 3/10 in intensity.  He reported having lumbar flare-ups described as tightness of the spine from right to left.  He was not on medication but he had daily flare-ups after sitting 20 minutes in a car; pain increasing to 8/10 in intensity.  Once he moved his position the pain resolved.  Range of motion studies revealed lumbar forward flexion to 80 degrees, extension to 25 degrees, and bilateral lateral flexion and rotation to 25 degrees.  All motions produced pain at the end ranges.  There was no change in ranges of motion with repetitive testing.  His functional loss or functional impairment was manifested by pain on movement.  There was no localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine and there was no guarding or muscle spasm.  Muscle strength, reflexes, and sensation testing were normal and there was no atrophy.  The Veteran had intervertebral disc syndrome but it did not produce any incapacitating episodes during the past 12 month period.  He did not use any assistive devices.  

A July 2013 VA treatment record located in Virtual VA notes the Veteran could not do a stress test due to low back pain and that his pain was relieved by a TENS unit.

On February 2014 VA examination, the Veteran complained of constant pain.  He also reported having physical therapy (see also May and June 2013 VA treatment records in Virtual VA).  His back pain was 5/10 in intensity with flare-ups escalating his pain to 7-9/10.  Symptoms were treated with a TENS unit, heating pad, and cold press applied with alternating heat.  The Veteran declined the use of medications.  Range of motion studies revealed forward flexion to 60 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 20 degrees.  Pain began at the endpoint of each range of motion and there was no change in range of motion with repetitive motion.  Muscle strength was 4/5 in the right lower extremity and 5/5 in the left.  Sensory and reflex testing was normal.  There was no ankylosis of the spine and intervertebral disc syndrome did not produce any incapacitating episodes.  The examiner indicated that in terms if Mitchell criteria, with increased repetition over time, it was expected that there would be increased loss in functionality or range of motion during flare-ups or when joint was used over a period of time.  There was an expected additional decrease of 5 to 10 degrees in motion.  Ankylosis was not present and there was no bowel or bladder impairment.  The Veteran had stiffness and pain precipitated by sitting, bending, and physical or sedentary activities.  He walked with a guarded antalgic gait due to pain.  He had difficulty getting out of the bathtub and had devices to aid his with his socks and shoes.

The Veteran's service-connected degenerative arthritis of the lumbar spine is evaluated under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides for the following:

A 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Note (1) provides that VA is to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Since the Veteran's lumbar disability has not resulted in incapacitating episodes, this Diagnostic Code is not applicable.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

In light of the relevant criteria, the Board finds the service-connected low back disability does not warrant a rating of 40 percent or higher.  The greatest limitation of motion was demonstrated on the October 2006 VA examination in which flexion was limited to 45 degrees.  However, since he did not have flare-ups and there was no weakness, decreased endurance, easy fatigability, or change in range of motion with repetitive range of motion these factors are not a basis upon which an increase may be granted.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Furthermore, none of the examinations revealed evidence of thoracolumbar ankylosis.

Even when additional limitation of motion was predicted with use over time, only an additional 5 to 10 degrees of limitation of flexion was expected with regard to the 60 degrees of limitation demonstrated at the time of the examination in.  See February 2014 VA examination.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) for the entire period involved in this appeal.  See Hart, 21 Vet. App. at 505.  However, there are no identifiable periods of time during which the lumbar spine disability was more disabling than reflected in the 20 percent ratings assigned.  Thus, "staged ratings" are not supported by the record in this case.

In the absence of left lower extremity radiculopathy being demonstrated on any VA examination, there is no evidence of a separately ratable neurological disorder in this extremity.

Extraschedular Rating

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected low back disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1);  Thun, 22 Vet. App. at 116.

The Board has considered whether referral of this case for consideration of an extraschedular rating is indicated.  As there is no evidence (or allegation) of symptoms or impairment not encompassed by the schedular criteria, such criteria are not inadequate, and referral of the case for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbar disability is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar disability.  Specifically, the Veteran's complaints and findings of pain, flare-ups, and limitation of motion are all contemplated in the scheduler criteria.  It is also noteworthy that there were methods of treatment, such as a TENS unit, that provided relief from his pain.

To the extent that the low back disability had affected his usual daily activities including employment there was no evidence that this lumbar disability, exclusive of the right lower extremity radiculopathy, caused marked interference with employment.  

The Veteran also did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected low back disability.  In fact, there were few treatment records dedicated to treatment of the low back disability.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected disorder pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.


REMAND

Since the 100 percent combined rating has only been in effect as of February 21, 2014, the TDIU issue is not moot.

Pursuant to the Board's December 2013 remand, opinions were obtained regarding the TDIU claim.  The February 2014 supplemental opinion referred to comments made on the spine examination and indicated the Veteran's lumbar disability, which includes right lower extremity radiculopathy, alone renders the Veteran unable to obtain and maintain gainful employment and.  Since this disability does not meet the preliminary schedular criteria for TDIU, he may still ultimately demonstrate meeting the qualifications for that benefit on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2013).  Given the opinion offered by the VA examiner, this issue must be remanded for referral to the VA, Director Compensation and Pension Service for consideration of a TDIU on extraschedular grounds.

The opinion also specifically excluded the other service-connected disabilities as causing his unemployability but did not include a rationale.  It is standard practice to explain the rationale of any opinion expressed since the absence of such lacks probative value.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Consequently, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA Director, Compensation and Pension Service for consideration of the propriety of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the low back disability with right lower extremity radiculopathy. 

2.  Return the claims file to the February 2014 VA examiner for an addendum that includes a rationale for the opinion that the service-connected disabilities  exclusive of the low back disability collectively do not render him unable to obtain and maintain gainful employment.

3.  Thereafter, the RO/AMC should adjudicate the claim for a TDIU on a schedular and extraschedular basis.  If the benefit sought on appeal is not granted (to include if a TDIU is partially granted, but then denied for any relevant time period), the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


